Case 1:14-cv-10103-JGK-DCF Document 278-52 Filed 12/07/18 Page 1 of 3




             EXHIBIT 56
   Case 1:14-cv-10103-JGK-DCF Document 278-52 Filed 12/07/18 Page 2 of 3



                           Biron Declaration Exhibit 56

   “Trusts For Which Defendant Had No Duty to Enforce Any Repurchase
                             Obligations”

Summary of Voluminous Documents Pursuant to Fed. R. Evid. 1006:

Under the GAs for 18 Trusts, Defendant had no duty to enforce any repurchase
obligations.

            Trust Name                              Agreement


                                See, generally, Indenture; Transfer & Servicing
           AABST 2006-1
                                       Agreement; Servicing Agreement.


          FFML 2006-FF11                     See, generally, PSA.


           FHLT 2005-1                       See, generally, PSA.


           FHLT 2005-2                       See, generally, PSA.


           FHLT 2006-1                       See, generally, PSA.


           FHLT 2006-3                       See, generally, PSA.


          HASC 2006-HE1                      See, generally, PSA.


            IMM 2005-7          See, generally, Indenture; Servicing Agreement.


            IMM 2005-8          See, generally, Indenture; Servicing Agreement.


           IXIS 2006-HE1                     See, generally, PSA.


           IXIS 2006-HE2                     See, generally, PSA.




                                    Ex. 56-1 of 2
Case 1:14-cv-10103-JGK-DCF Document 278-52 Filed 12/07/18 Page 3 of 3




        Trust Name                           Agreement


       IXIS 2007-HE1                  See, generally, PSA.


     MLMI 2007-MLN1                   See, generally, PSA.


      MSAC 2006-NC2                   See, generally, PSA.


      SABR 2007-NC2                   See, generally, PSA.


       SAST 2007-1                    See, generally, PSA.


       SAST 2007-2                    See, generally, PSA.


       SVHE 2005-3                    See, generally, PSA.




                             Ex. 56-2 of 2
